Citation Nr: 0632536	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  04-38 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to burial benefits.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran, who served on active duty from August 1942 to 
January 1946, died in August 2003.  The appellant in this 
matter is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, denying the appellant's claim for burial 
benefits.  


FINDINGS OF FACT

1.  The veteran died in August 2003 at his home, as a result 
of renal failure.

2.  During his lifetime, service connection was established 
for keratitis, for which a 0 percent rating was assigned, but 
evidence that the veteran was discharged from service because 
of such disorder or that such entity either caused or 
hastened the veteran's death is lacking.  

3.  At the time of death, the veteran was not in receipt of 
VA disability compensation or pension, nor was there a claim 
pending at that time which would have resulted in his 
entitlement to VA disability compensation or pension.


CONCLUSION OF LAW

The criteria for entitlement to burial benefits have not been 
met.  38 U.S.C.A. §§ 2302, 2303, 2307 (West 2002); 38 C.F.R. 
§ 3.1600 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that 38 U.S.C.A. 
§§ 5103, 5103A (West 2002), and 38 C.F.R. § 3.159 (2005), 
which relate to the VA's duties to notify and assist a 
claimant as prescribed by the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000), are not applicable to the veteran's claim in which the 
law and not the facts are dispositive.  See VAOPGCPREC 5-2004 
(2004), 69 Fed. Reg. 59989 (2004); Mason v. Principi, 16 Vet. 
App. 129, 132 (2002); Livesay v. Principi, 15 Vet. App. 165, 
178-79 (2001).

A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a veteran and the 
expense of preparing the body and transporting it to the 
place of permanent burial.  38 U.S.C.A. § 2302; 38 C.F.R. 
§ 3.1600; see also 38 U.S.C.A. § 2307 (burial benefits 
payable where a veteran dies from a service-connected 
disability).  Entitlement is subject to the following 
conditions: (1) At the time of death the veteran was in 
receipt of pension or compensation or but for the receipt of 
military retirement pay would have been in receipt of 
compensation; or (2) the veteran has an original or reopened 
claim for either benefit pending at the time of death, and in 
the case of an original claim there is sufficient evidence of 
record on the date of death to have supported an award of 
compensation or pension; or (3) the deceased was a veteran of 
any war or was discharged or released from active military, 
naval, or air service for a disability incurred in line of 
duty, and the body of the deceased is being held by a State 
(or a political division thereof) and VA determines that 
there is no next of kin or other person claiming the body of 
the deceased veteran, and there are not available sufficient 
resources in the veteran's estate to cover burial and funeral 
expenses; and (4) the applicable further provisions of the 
section and §§ 3.1601 through 3.1610.  38 C.F.R. § 3.1600.

If a person dies from nonservice-connected causes while 
properly hospitalized by VA, there is payable an allowance 
for the actual cost of the person's funeral and burial, and 
an additional amount for the transportation of the body to 
the place of burial.  38 C.F.R. § 3.1600(c); see 38 U.S.C.A. 
§ 2303.  For burial allowance purposes, the term hospitalized 
by VA means admission to a VA facility (as defined in 38 
U.S.C.A. § 1701) for hospital, nursing home, or domiciliary 
care under the authority of 38 U.S.C.A. §§ 1710 or 1711(a); 
admission (transfer) to a non-VA facility for hospital care 
under the authority of 38 U.S.C.A. § 1703; admission 
(transfer) to a nursing home under the authority of 38 
U.S.C.A. § 1720 for nursing home care at the expense of the 
United States; or admission (transfer) to a State nursing 
home for nursing home care with respect to which payment is 
authorized under the authority of 38 U.S.C.A. § 1741.  38 
C.F.R. § 3.1600(c).

The death certificate indicates that the veteran in this 
matter died in August 2003 at his home as a result of renal 
failure.  There is nothing in the record indicating that the 
veteran was at the time of his death properly hospitalized by 
VA, as defined by 38 C.F.R. § 3.1600(c).  During the 
veteran's lifetime, service connection was established for a 
single disability of his eye, that of keratitis, for which a 
0 percent rating had been assigned.  There is no indication 
in the record that the veteran was discharged from service 
due to his keratitis or and such disorder played any role in 
causing his death or contributing thereto.  VA nonservice-
connected disability pension benefits had been awarded during 
the veteran's lifetime, but such benefits were not being paid 
to him at the time of his death.  In this regard, it is noted 
that such benefits were incorrectly paid to him through March 
2003, although his entitlement thereto ceased as of January 
31, 1999.  Moreover, the record does not indicate the 
existence of a pending claim for VA compensation or pension 
at the time of his death.  With respect to 38 C.F.R. 
§ 3.1600(b)(3), it is evident that the veteran had wartime 
service, but that, alone, is insufficient for a grant of 
burial benefits, in the absence of a showing that the 
veteran's body was held by a State and there was no next of 
kin or other person claiming the body of the deceased 
veteran.  Entitlement to burial benefits under 38 U.S.C.A. 
§§ 2302, 2303, 2307 and 38 C.F.R. § 3.1600 is therefore not 
indicated.

The Board acknowledges that the appellant's claim is for a 
relatively small benefit, but in this instance, the law and 
regulations are dispositive.  As a result, this claim must be 
terminated because of the lack of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 429-30 (1994).

The appeal is denied.


ORDER

Entitlement to burial benefits is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


